Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US 2014/0132554 A1, hereinafter “Sakabe”) in view of Shimizu (US 2019/0227657 A1, hereinafter “Shimizu”). 

 	As to claim 20, Sakabe (Fig. 1) discloses a sensor system (100) that detects a stylus (3), the sensor system comprising: 
a first integrated circuit (Fig. 2 element 281) connected to a first sensor electrode group (71) disposed over a first panel face (Fig. 1 element 110L; Para. 0012), the first integrated circuit transmitting a first uplink signal through the first sensor electrode group (Para. 0019); and 
a second integrated circuit (Fig. 2 element 291) connected to a second sensor electrode group (72) disposed over a second panel face (Fig. 1 element 110R; Para. 0012), the second integrated circuit transmitting a second uplink signal through the second sensor electrode group (Para. 0019), 
wherein the first panel face is movable with respect to the second panel face such that an angle between the first surface and the second surface changes (Fig. 1; Para. 0012, the housings 8L and *R can be folded), 
wherein the first integrated circuit issues to the second integrated circuit a notification indicating that the first integrated circuit has detected the stylus in response to determining that the stylus is detected (Fig. 3 step S9; Para. 0023-0025, The CPU issues command to the ASIC 291 via ASIC 281. When the CPU determines that the first sensor 71 has detected stylus, the CPU stops the power supply to the second sensor 72. It is interpreted to read on the limitation “a notification indicating that the first integrated circuit has detected the stylus”),
wherein the first integrated circuit (Fig. 2 element 281) directly issues the notification to the second integrated circuit (291) via an integrated circuit connection line (“the connection line that connects 281 and 291”) that connects the first integrated circuit to the second integrated circuit (Para. 0022, 0025, The CPU 21 transmits a command to stop the supply of current to the second sensor 72 to the ASIC 281. And, the ASIC 281 directly issues the command to the ASIC 291.), and
wherein the second integrated circuit stops transmission of the second uplink signal in response to receiving from the first integrated circuit the notification indicating that the first integrated circuit has detected the stylus while the first integrated circuit continues transmission of the first uplink sign (step S11; Para. 0026). 
Sakabe does not disclose the first integrated circuit determining that the stylus is detected by the first integrated circuit. 
However, Shimizu (Fig. 3) teaches the first integrated circuit (41) determining that the stylus is detected by the first integrated circuit (Para. 0078, 0116-0117).
It would have been obvious to one of ordinary skill in the art to simple substitute the control circuit of Shimizu for the control circuit of Sakabe. The result of such a substitution would have merely yielded predictable results. In doing so, the ASIC 281 would perform coordinate detection and transmit that to the  CPU 21. And, the CPU 21 would issue a notification that the touch has been detected by the ASIC 291 to ASIC 281. Then, ASIC 281 would directly transmit the notification to the ASIC 291 via the connection line as shown in Fig. 2. 


Claim(s) 1, 5-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe in view of Shimizu and Wright et al. (US 2012/0068964 A1, hereinafter “Wright”).

As to claim 1, Sakabe (Fig. 1) discloses a sensor system that detects a stylus (3) and is provided in an electronic apparatus (2; Para. 0012), the sensor system comprising: 
a first integrated circuit (Fig. 2 element 281) connected to a first sensor electrode group (71), wherein the first integrated circuit, in operation, detects a position of the stylus on a panel face of a first housing (Para. 0012, 0018-0020); and
a second integrated circuit (291) connected to a second sensor electrode group (72), wherein the second integrated circuit, in operation, detects a position of the stylus on a panel face of a second housing (Para. 0012, 0020);
wherein, in response to determining that a presence of the stylus is detected (Fig. 3 step S7), the first integrated circuit issues to the second integrated circuit a notification indicating that the first integrated circuit has detected the presence of the stylus (step S9; Para. 0022, 0024-0025, The CPU issues command to the ASIC 291 via ASIC 281. When the CPU determines that the first sensor 71 has detected stylus, the CPU stops the power supply to the second sensor 72. It is interpreted to read on the limitation “a notification that the first integrated circuit has detected the presence of stylus”); 
wherein the first integrated circuit (Fig. 2 element 281) directly issues the notification to the second integrated circuit (291) via an integrated circuit connection line (“the connection line that connects 281 and 291”) that connects the first integrated circuit to the second integrated circuit (Para. 0022, 0025, The CPU 21 transmits a command to stop the supply of current to the second sensor 72 to the ASIC 281. And, the ASIC 281 directly issues the command to the ASIC 291.) , and
wherein, in response to receiving from the first integrated circuit the notification indicating that the first integrated circuit has detected the presence of the stylus, the second integrated circuit stops transmission of a second uplink signal (Para. 0019-0020, the generated magnetic field is considered to read on an uplink signal) through the second sensor electrode group (step S9; Para. 0022, 0025) while the first integrated circuit continues transmission of a first uplink signal through the first sensor electrode group (step S11; Para. 0018, 0026).
Sakabe does not disclose in response to the first integrated circuit determining that a presence of the stylus is detected, the first integrated circuit issues to the second integrated circuit a notification indicating that the first integrated circuit has detected the presence of the stylus,
detects a position of the finger on the panel face of the second housing; and
starts a finger detection process used by the second integrated circuit to detect the position of the finger on the panel face of the second housing. 
However, Shimizu (Fig. 3) teaches in response to the first integrated circuit (41) determining that a presence of the stylus is detected (Para. 0078, 0116), the first integrated circuit issues to the second integrated circuit a notification indicating that the first integrated circuit has detected the presence of the stylus (Para. 0116-0117). 
It would have been obvious to one of ordinary skill in the art to simple substitute the control circuit of Shimizu for the control circuit of Sakabe. The result of such a substitution would have merely yielded predictable results. In doing so, the ASIC 281 would perform coordinate detection and transmit that to the  CPU 21. And, the CPU 21 would issue a notification that the touch has been detected by the ASIC 291 to ASIC 281. The, ASIC 281 would directly transmit the notification to the ASIC 291 via the connection line as shown in Fig. 2. 
Further, Wright (Fig. 3) teaches detects a position of the finger (340) on the panel face of the second housing (Para. 0037); and
starts a finger detection process used by the second integrated circuit to detect the position of the finger on the panel face of the second housing (Fig. 10; Para. 0081). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wright to add a finger detection in the device disclosed by Sakabe/Shimizu. The motivation would have been to provide finger and stylus detection in a touchscreen device (Wright; Para. 0037). In combination, Sakabe and Wright would teach sensor for stylus and touch sensors. 

As to claim 10, Sakabe (Fig. 1) discloses a method of detecting a stylus (3) by a sensor system (120) provided in an electronic apparatus (100), which includes a first housing (8L), a second housing (8R), a connector that connects the first housing and the second housing to each other (Para. 0012, the arrangement that allows folding), and a host processor (Fig. 2 element 20), the method comprising: 
detecting, by a first integrated circuit (Fig. 2 element 281) connected to a first sensor electrode group (71), a position of the stylus on a panel face of a first housing (Fig. 3 step S7; Para. 0012, 0018-0020); and
detecting, by a second integrated circuit (291) connected to a second sensor electrode group (72), a position of the stylus on a panel face of a second housing (Para. 0012, 0020); and
in response to the first integrated circuit determining that the position of the stylus on the panel face of the first housing is detected (Fig. 3 step S7), issuing, by the first integrated circuit, to the second integrated circuit a notification indicating that the first integrated circuit has detected the presence of the stylus (step S9; Para. 0022, 0024-0025, The CPU issues command to the ASIC 291 via ASIC 281. When the CPU determines that the first sensor 71 has detected stylus, the CPU stops the power supply to the second sensor 72. It is interpreted to read on the limitation “a notification that the first integrated circuit has detected the presence of stylus”), wherein the first integrated circuit (Fig. 2 element 281) directly issues the notification to the second integrated circuit (291) via an integrated circuit connection line (“the connection line that connects 281 and 291”) that connects the first integrated circuit to the second integrated circuit (Para. 0022, 0025, The CPU 21 transmits a command to stop the supply of current to the second sensor 72 to the ASIC 281. And, the ASIC 281 directly issues the command to the ASIC 291.), and
in response to receiving from the first integrated circuit the notification indicating that the first integrated circuit has detected the presence of the stylus, the second integrated circuit stops transmission of a second uplink signal by the second integrated circuit (Para. 0019-0020, the generated magnetic field is considered to read on an uplink signal) through the second sensor electrode group (step S9; Para. 0022, 0025) while the first integrated circuit continues transmission of a first uplink signal through the first sensor electrode group (step S11; Para. 0018, 0026).
Sakabe does not disclose the first integrated circuit determining that the position of the stylus on the panel face of the first housing is detected, and
detecting, by the second integrated circuit connected to the second sensor electrode group, a position of the finger on the panel face of the second housing.
However, Wright (Fig. 3) teaches detecting, by the second integrated circuit connected to the second sensor electrode group, a position of the finger (340) on the panel face of the second housing (Para. 0037).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wright to add a finger detection in the device disclosed by Sakabe. The motivation would have been to provide finger and stylus detection in a touchscreen device (Wright; Para. 0037). In combination, Sakabe and Wright would teach sensor for stylus and touch sensors. 

As to claim 5, Sakabe (Fig. 3) discloses the sensor system according to claim 1, wherein: 
when the stylus is not detected, the uplink signal is transmitted through each of the first sensor
electrode group and the second sensor electrode group (steps S1, S3; Para. 0023), 
when a downlink signal by which the stylus is detected that is transmitted from the stylus is
detected by the first sensor electrode group (steps S5-S7; Para. 0024, an induction field generated by the stylus is considered to read on downlink signal), the transmission of the uplink signal through the first sensor electrode group is continued while transmission of the uplink signal through the second sensor electrode group is stopped (steps S9, S11), and, 
when the downlink signal by which the stylus is detected that is transmitted from the stylus is
detected by the second sensor electrode group, the transmission of the uplink signal through the second
sensor electrode group is continued while transmission of the uplink signal through the first sensor
electrode group is stopped (steps S21, S23). 
The above rejection also stands for the corresponding method of claim 14. 

 	As to claim 6, Sakabe (Fig. 3) discloses the sensor system according to claim 1, wherein: 
after the transmission of the uplink signal through the second sensor electrode group is
stopped (step S9), when a downlink signal transmitted from the stylus is no longer detected (step S17), the transmission of the uplink signal through the second sensor electrode group is resumed (step S1; Para. 0027), and 
after the transmission of the uplink signal through the first sensor electrode group is stopped (step S21), when the downlink signal transmitted from the stylus is no longer detected (step S29), the transmission of the uplink signal through the first sensor electrode group is resumed (S1; Para. 0030). 
The above rejection also stands for the corresponding method of claim 15. 
 
As to claim 7, Sakabe (Fig. 3) discloses the sensor system according to claim 1, wherein: 
the first integrated circuit and the second integrated circuit perform operations for detecting
the stylus independently of each other by transmitting the uplink signal asynchronously (steps S9, S21; Para. 0025, 0028, the circuits 281 and 291 operate independently of each other). 
The above rejection also stands for the corresponding method of claim 16. 

 	As to claim 8, Sakabe discloses the sensor system according to claim 1, wherein: 
an uplink signal transmitted through the first sensor electrode group and the uplink signal
transmitted through the second electrode group have a same waveform (Para. 0019, A current of specific frequency is applied to each one of the loop coils of the first sensor 71 and the second sensor. This will necessarily produce a magnetic field of a same waveform from both sensors); and 
the uplink signal transmitted through the first sensor electrode group and the uplink signal
transmitted through the second electrode group are indistinguishable by the sensor (Para. 0019, The both sensors will transmit the same waveform). 
The above rejection also stands for the corresponding method of claim 17. 

As to claim 9, Sakabe (Fig. 3) discloses the sensor system according to claim 1, wherein: 
when a downlink signal transmitted from the stylus is detected by the first sensor electrode
group (step S7) and the first housing and the second housing have a given positional relationship to each other (Para. 0020), the transmission of the uplink signal through the second sensor electrode group is stopped (step S9; Para. 0025), and 
when the downlink signal transmitted from the stylus is detected by the second sensor
electrode group  (step S7) and the first housing and the second housing have the given positional relationship to each other (Para. 0020), the transmission of the uplink signal through the first sensor electrode group is stopped (step S21; Para. 0028). 
The above rejection also stands for the corresponding method of claim 18. 

As to claim 11, Sakabe discloses the method according to claim 10, wherein: 
the first integrated circuit (Fig. 2 element 281) is fixed to the first housing (Fig. 1 element 8L; Para. 0012);  
the second integrated circuit (Fig. 2 element 291) is fixed to the second housing (Fig. 1 element 8R; Para. 0012);  
the first sensor electrode group (Fig. 2 element 71) and the first integrated circuit (281) are connected to each other by a first routing line provided inside of the first housing (Para. 0012, 0018, the connecting line that connects the first sensor 71 and ASIC 281 is inside the housing as shown in the figure); and
the second sensor electrode group (72) and the second integrated circuit (291) are connected to each other by a second routing line inside of the second housing (Para. 0012, 0018, the connecting line that connects the second sensor 72 and ASIC 291 is inside the housing as shown in the figure). 


Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe and Wright as applied to claims 1, 10 and 19 above, and further in view of Yada et al. (US 2007/0123078 A1, hereinafter “Yada”).

As to claim 2, Sakabe discloses the sensor system according to claim 19, wherein: 
the first integrated circuit (Fig. 2 element 281) is fixed to the first housing (Fig. 1 element 8L; Para. 0012);  
the second integrated circuit (Fig. 2 element 291) is fixed to the second housing (Fig. 1 element 8R; Para. 0012);  
the first sensor electrode group (Fig. 2 element 71) and the first integrated circuit (281) are connected to each other by a first routing line provided inside of the first housing (Para. 0012, 0018, the connecting line that connects the first sensor 71 and ASIC 281 is inside the housing as shown in the figure);  
the second sensor electrode group (72) and the second integrated circuit (291) are connected to each other by a second routing line inside of the second housing (Para. 0012, 0018, the connecting line that connects the second sensor 72 and ASIC 291 is inside the housing as shown in the figure). 
Sakabe does not explicitly disclose at least part of the integrated circuit connection line is provided in a connector (although the connection line will not necessarily be open). 
However, Yada teaches at least part of the integrated circuit connection line is provided in the connector (Fig. 1 element 130; Para. 0010, 0026). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Yada to use a connector in the device disclosed by Sakabe. The motivation would have been to couple the two housings together (Yada; Para. 0010). 

 As to claim 3, Sakabe does not disclose the sensor system according to claim 1, wherein: 
the connector is a hinge that connects the second housing to the first housing such that the second housing is pivotally movable with respect to the first housing and
the integrated circuit connection line is provided on a flexible board that is deformable by a turning motion of the hinge.
However, Yada (Fig. 1B) teaches the sensor system according to claim 1, wherein: 
the connector is a hinge (130) that connects the second housing (120) to the first housing (110) such that the second housing is pivotally movable with respect to the first housing (Fig. 1A; Para. 0026) and
the integrated circuit connection line is provided on a flexible board (Fig. 3 element 170) that is deformable by a turning motion of the hinge (Para. 0053). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Yada to use a hinge in the device disclosed by Sakabe. The motivation would have been to couple the two housings together (Yada; Para. 0010). 
The above rejection also stands for the corresponding method of claim 12. 

As to claim 4, Sakabe (Fig. 1) the sensor system according to claim 3, wherein: 
the first routing line is bent or curved inside of the first housing fixedly at an angle independent
of a turning angle of the hinge (Fig. 2; Para. 0012, The routing lines will be inside the as the first housing houses the first sensor and a sensor control board. The routing lines connect the sensor to the sensor control board. Therefore, the bending angle will not affect the first routing line.);  
the second routing line is bent or curved inside of the second housing fixedly at an angle
independent of the turning angle of the hinge (Fig. 2; Para. 0012, Similarly, the second routing line will be inside the second housing. Therefore, the bending angle will not affect the second routing line). 
Sakabe does not explicitly disclose a hinge, 
 the integrated circuit connection line is bent or curved by the turning movement of the hinge. 
However, Yada (Fig. 1A) teaches a hinge (130
the integrated circuit connection line (Fig. 4 element 170) is bent or curved by the turning movement of the hinge (Fig. 1A; Para. 0053-0054).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Yada to use a crank-type FPC in the device disclosed by Sakabe. The motivation would have been to obtain the miniaturization of the apparatus and improve the operability and durability (Yada; Para. 0009). 
The above rejection also stands for the corresponding method of claim 13. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Caseky et al. (US 9,009,984 B2) discloses a folding touch panels (Fig. 19).
Park et al. (US 2019/0138068 A1) discloses a first processor transmitting a notification to a second processor (Para. 0077). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625